Per Curiam.

Canon 9 of our Code of Professional Responsibility requires the separation of client funds from those of the lawyer, not only to protect the client, but also to avoid even the appearance of impropriety. In the Shaw case the *577lawyer mingled the client’s funds with her own and in both the Shaw and Tonwes cases she failed to maintain complete records relating to her clients’ funds. Moreover, respondent did not turn over funds to the Tonwes promptly when requested nor did she promptly and accurately account to either Shaw or the Tonwes for their funds and property in her possession.
It is possible that neither client suffered monetary damage as a result of respondent’s lax attitude toward the client money in her control. Shaw’s chiropractor was eventually paid, the Tonwes’ property was eventually returned, and the respondent was subjected to a judgment in favor of the Tonwes for the $2,595 she owed to them. But the chiropractor was paid only after Shaw underwent the tribulation of an unnecessary lawsuit and complained to relator about respondent, and the Tonwes obtained a judgment against respondent only after a trial in the bankruptcy court.
The imposition on these clients was damage enough. But even if there were no damage caused by respondent’s actions, we would be disinclined to relax our standards to the extent of imposing the one-year stayed suspension proposed by the board. We hold it of the utmost importance that attorneys maintain their personal and office accounts separate from their clients’ accounts and that the violation of that rule warrants a substantial sanction whether or not the client has been harmed. To find otherwise would be to encourage speculation with clients’ accounts.
We therefore adopt the findings and conclusions of the board, but direct that the respondent be suspended from the practice of law in Ohio for one year from the date of the announcement of this order. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Stratton, JJ., concur.
Cook, J., dissents.